Citation Nr: 0943075	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the determination that the character of the appellant's 
discharge is a bar to Department of Veterans Affairs (VA) 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served in the Marine Corps Reserve from January  
1964 to January 1968, with active service during that period 
from April 1964 to October 1964.  He thereafter had active 
service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that determined the character of the appellant's discharge 
was a bar to VA benefits.   

In August 2006, the appellant's attorney filed a claim of 
clear and unmistakable error (CUE) in a March 4, 1970 
"rating decision."  There is no March 4, 1970 rating 
decision.  An administrative decision on March 4, 1970, 
addressed the character of the appellant's discharge; 
however, the appellant was not provided appeal rights to that 
administrative decision.  Subsequently, the March 4, 1970 
administrative decision was incorporated in a January 1994 
administrative decision that determined the discharge for the 
period of January 1968 to December 1969 continued to be 
considered dishonorable.  The appellant was notified of the 
determination concerning his discharge from military service 
and provided VA Form 4107, Notice of Procedural and Appellate 
Rights.  The appellant did not appeal the January 1994 
decision.  Accordingly, there is no CUE claim in a March 4, 
1970 rating decision or March 4, 1970 administrative decision 
before the Board at this time.  The issue of CUE is referred 
to the agency of original jurisdiction for appropriate 
action.  


FINDINGS OF FACT

1.  A Board decision issued in March 2005 determined that new 
and material evidence had not been received since a January 
1994 decision wherein the RO determined that the character of 
the appellant's discharge is a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code) and did not reopen the claim.  


2.  Evidence submitted since the Board's March 2005 decision, 
by itself or when considered with previous evidence of 
record, does not related to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 2005 Board decision which determined that new 
and material evidence had not been received since a January 
1994 decision wherein the RO determined that the character of 
the appellant's discharge is a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code) is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104 (West 
2002).

2.  New and material evidence to reopen the determination 
that the character of the appellant's discharge is a bar to 
Department of Veterans Affairs (VA) benefits (exclusive of 
health care under Chapter 17, Title 38, United States Code), 
has not been received, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant notice by a letter dated in 
March 2008 prior to the last adjudication of the claim in an 
October 2008 supplemental statement of the case.  Although 
the March 2008 letter stated the date of the last final 
decision as October 30, 2006, which is the date of the 
decision on appeal, the appellant was not harmed.  The letter 
also noted that the request addressed was to reopen a claim 
on a Board upheld decision that his discharge was 
dishonorable for VA purposes.  The March 2008 notice letter 
provided to the appellant included the criteria for reopening 
a previously denied claim, information concerning why the 
claim was previously denied, and an extract of 38 C.F.R. 
§ 3.12 pertaining to character of discharge.  The RO notified 
the appellant that he had been previously informed that his 
discharge was a bar to VA benefits and notified of the 
decision.  The appeal period for that decision had expired 
and the decision was now final.  He was notified that in 
order to reopen the claim, new and material evidence that 
related to the determination that his character of discharge 
for the period from January 29, 1968, to December 8, 1969, is 
considered a bar to VA benefits had to be submitted.  
Moreover, the record shows that the appellant has been 
represented by a private attorney throughout the adjudication 
of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Consequently, the Board finds that adequate notice has been 
provided.  

As for the duty to assist, VA provided the appellant with 
appropriate forms to request that the Service Department 
Discharge Review Board change the character of his discharge 
and to apply for a correction of his military records through 
the Service Department Board for Correction of Military 
Records.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  The appellant's attorney requested an informal 
conference by telephone.  A January 2008 report of contact 
shows that a telephone call was made to the attorney's office 
concerning that request, but the attorney was unavailable.  A 
message and phone number was left with a secretary that the 
call was concerning the appellant and the request for an 
informal conference and advised that someone should call back 
if an informal conference was still desired.  An entry made 
approximately five days later indicates that the call was 
never returned.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Background

The appellant is seeking to reopen a determination that his 
discharge was dishonorable for VA purposes.  An 
administrative decision in March 1970 determined that the 
appellant's discharge in December 1969 was under dishonorable 
conditions.  Subsequently, the March 1970 administrative 
decision was incorporated in a January 1994 administrative 
decision that determined the discharge for the period of 
January 1968 to December 1969 continued to be considered 
dishonorable.  A Board decision issued in March 2005 
determined that new and material evidence had not been 
received to reopen the determination that the character of 
the appellant's discharge is a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code).  A Motion for Reconsideration of that decision was 
denied and the appellant and his representative were notified 
in a June 2005 letter.  The appellant withdrew an appeal of 
the March 2005 Board decision to the Court.  The Board's 
decision of March 2005 is final.  38 U.S.C.A. § 7104(b).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510 (1992).

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted as 
discussed in the statement of the case, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the Board's March 2005 
decision included service records to include a DD 214 showing 
an undesirable discharge; service treatment records; the 
March 1970 administrative decision; documents pertaining to 
an upgrade in service including a corrected DD 214; a January 
1994 administrative decision; copy of a General Discharge 
Under Honorable Conditions on December 8, 1969; and another 
copy of a corrected DD 214; VA medical records; statements 
from the appellant; a duplicate copy of his DD 214 showing an 
undesirable discharge, a marriage certificate, a birth 
certificate, duplicate copies of some service treatment 
records; records pertaining to a claim for posttraumatic 
stress disorder; August 2002 VA examination reports; 
duplicate copies of the certificate of the appellant's 
clemency discharge; a copy of a November 1975 letter from the 
Pardon Attorney of the United States Department of Justice; 
an article from the internet about race riots in Hawaii in 
1969; and another internet article about GI sanctuary in 
Hawaii in 1969.     

In connection with a claim to reopen, received in January 
2002, the appellant included a copy of a DD 214 showing his 
type of separation was discharge and the character of service 
was under honorable conditions.  In January 2003, the 
appellant was notified that he previously had been notified 
in a January 1994 letter that the RO had determined that his 
discharge from military service on December 8, 1969 was 
issued under conditions which constitute a bar to payment of 
VA benefits.  The RO determined that his claim for 
compensation benefits remained denied.  His discharge would 
remain a bar unless a discharge review board established 
under 10 U.S.C. 1563 determined on an individual case basis 
that the discharge should be upgraded.  The appellant 
appealed the decision.  

In the March 2005 decision, the Board determined that the 
evidence submitted was not new and material according to the 
regulation as a November 1975 letter from the Pardon Attorney 
of the United States Department of Justice was of record at 
the time of the last prior final denial and VA medical 
evidence had no bearing on the character of discharge 
determination.  

In August 2006, the appellant's attorney submitted a request 
for revision of a March 4, 1970, "Rating Decision" claiming 
there was clear and unmistakable error in the March 4, 1970 
Rating Decision which concluded the character of the 
appellant's discharge was a lawful bar to VA benefits.  

In October 2006, the RO notified the Veteran that his 
character of discharge from his military service did not 
entitle him to VA benefits; however, he might be eligible for 
treatment at a VA hospital.  

The appellant, through his attorney, disagreed with the 
October 2006 determination that the appellant's discharge was 
a bar to VA benefits.  In his substantive appeal, the 
appellant disagreed with the decision contained in the 
statement of the case.  

Evidence received since the March 2005 Board decision 
includes a request received in March 2006 for VA records from 
the Board for Correction of Naval Records with a copy of a DD 
Form 149 dated in October 2004 with the appellant's request 
to have his military record corrected; a lay statement from 
the appellant's wife; and a copy of the Unit Diary showing 
that the appellant was wounded.  

The Board has reviewed the evidence submitted subsequent to 
the March 2005 Board decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Upon review of the record, the Board finds that the evidence 
presented since the prior final denial of this claim in March 
2005 is new, in that it was not previously of record, but it 
is not material, in that it does not raise a reasonable 
possibility of substantiating the claim.  The basis of denial 
in March 2005 was that new and material evidence had not been 
received to reopen the determination that the character of 
the appellant's discharge is a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code).  The request for VA records by the Board for 
Correction of Naval Records only indicates that the appellant 
had made application to that Board for correction of his 
military record.  A copy of the Unit Diary showed that the 
appellant received fragment wounds to the back from an 
exploding device in May 1968 in Vietnam.  This is cumulative 
as the appellant's service treatment records show that the 
appellant was treated for multiple fragment wounds of the 
back received in May 1968 in Vietnam.  In addition, the 
appellant's DD Form 214 noted that he had received the Purple 
Heart Medal which indicates having been wounded in action.  A 
May 2008 lay statement from the appellant's wife referred to 
what the appellant had told her about the incident in Vietnam 
when he was injured and other fellow Marines were killed.  
She also commented on the appellant's actions after learning 
he was to return to Vietnam and her observations of his 
symptoms due to stressors in service.  That lay statement, 
although not previously of record, does not substantiate a 
change to the character of discharge determination.  Such 
evidence is therefore not new and material.  38 C.F.R. 
§3.156(a).  

In sum, evidence submitted since the Board's March 2005 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the Board's March 2005 
decision; thus, the claim is not reopened.  


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen the determination 
that the character of the appellant's discharge is a bar to 
VA benefits (exclusive of health care under Chapter 17, Title 
38, United States Code, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


